 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN,                                    No. 2:90-cv-0520 KJM DB P
12                       Plaintiff,
13           v.
14    GAVIN NEWSOM, et al.,                             ORDER
15                       Defendants.
16

17

18                  As required by court order, ECF No. 6095, on March 8, 2019, the parties filed a

19   joint status report on the status of settlement discussions as those discussions impact requirements

20   of court orders concerning cultural collaboration training. In the status report, as required by the

21   court’s order, the parties propose a deadline of June 7, 2019 for defendants to submit to the court

22   a final proposed Custody and Mental Health Partnership Plan (CMHPP).

23                  Good cause appearing, IT IS HEREBY ORDERED that the proposed schedule for

24   development of a final proposed Custody and Mental Health Partnership Plan (CMHPP) set out in

25   the joint status report filed March 8, 2019, ECF No. 6103, is approved. Defendants shall file the

26   final proposed CMHPP on or before June 7, 2019.

27   DATED: April 12, 2019.

28
                                                            UNITED STATES DISTRICT JUDGE
                                                        1
